DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  the claim does not end in a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daluise et al. (2010/0055461).
	With regard to claim 1, Daluise discloses an artificial turf system (abstract) comprising:
	a turf backing (14), a plurality of turf fibers (16) attached to the backing (fig. 1), and infill (18) on the backing interspersed between the fibers supporting the fibers in an upright position (fig. 1) and having a depth covering a portion of the fibers and exposing another portion of the fibers (fig. 1), wherein the infill is made entirely of olive pit particles (para 0013, 0019-0020); wherein the system has a pile height between about 15 mm and about 70 mm (para 0029).
	With regard to claim 4, Daluise further discloses the infill has a height between about 2 mm and about 30 mm (para 0029).
	With regard to claim 20, Daluise discloses a method for preparing an artificial turf system (abstract) comprising: providing a turf backing (14), attaching a plurality of turf fibers (16) to the backing (fig. 1), and disposing infill (18) on the backing that is interspersed between the fibers and supporting the fibers in an upright position and that has a depth covering a portion of the fibers and exposing another portion of the fibers (fig. 1), wherein the infill is made entirely of olive pit particles(para 0013, 0019-0020);1912821-26900 wherein the turf backing, fibers, and infill form a pile height between about 15 mm and about 70 mm (para 0029).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 10-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aumonier et al. (2018/0080183) in view of Daluise et al. (2010/0055461).
	With regard to claim 1, Aumonier discloses an artificial turf system (abstract) comprising:
	a turf backing (120), a plurality of turf fibers (125) attached to the backing (fig. 1), and infill (105) on the backing interspersed between the fibers supporting the fibers in an upright position (fig. 1) and having a depth covering a portion of the fibers and exposing another portion of the fibers (fig. 1), wherein the infill is made entirely of olive pit particles (para 0009, 0026).
	Aumonier discloses the invention substantially as claimed however is silent regarding the system has a pile height between about 15 mm and about 70 mm.
	Daluise discloses an artificial turf system with pile fibers and olive infill comprising pile height between about 15 mm and about 70 mm (fig. 1; abstract; para 0029).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aumonier and have a pile height of 15mm to 70mm as taught by Daluise in order to create custom height field based on the desired characteristics of the artificial turf and the design conditions at hand.
	With regard to claims 2 and 16, Aumonier further discloses the olive pit particles are raw crushed olive pits (paras 0010, 0034).
	With regard to claims 3 and 17, Aumonier further discloses the infill is untreated with antimicrobial additives (paras 0010, 0034).

	With regard to claim 6, Aumonier discloses an artificial turf system (abstract) comprising:
	a turf backing (120), a plurality of turf fibers (125) attached to the backing (figs. 1-7), and1712821-26900 infill (105/205/305/405/505/705) on the backing interspersed between the fibers (figs. 1-7) supporting the fibers in an upright position and having a depth covering a portion of the fibers and exposing another portion of the fibers (figs. 1-7), wherein the infill comprises olive pit particles (paras 0016-0022) and another infill material (“sand”; para 0016-0022).
	 Aumonier discloses the invention substantially as claimed however is silent regarding the system has a pile height between about 15 mm and about 70 mm.
	Daluise discloses an artificial turf system with pile fibers and olive infill comprising pile height between about 15 mm and about 70 mm (fig. 1; abstract; para 0029).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aumonier and have a pile height of 15mm to 70mm as taught by Daluise in order to create custom height field based on the desired characteristics of the artificial turf and the design conditions at hand.

	With regard to claim 7, Aumonier further discloses the other infill material is sand (paras 0016-0022).
	With regard to claim 8, Aumonier further discloses the olive pit particles and the other infill material are formed as two separate layers in the infill (figs. 5,7; paras 0032, 0035).
	With regard to claim 10, Aumonier further discloses the infill further comprises a third layer of infill material (figs. 5,7).
	With regard to claim 11, Aumonier further discloses the third layer of infill material comprises olive pit particles, extruded composite, cork, SBR, EPDM rubber, or a combination thereof (paras 0032, 0035).
	With regard to claim 12, Aumonier further discloses the third layer of infill material comprises sand and rubber particles (para 0026; wherein rubber may be in the infill).
	With regard to claim 13, Aumonier further discloses the third layer (515/715) is sandwiched between the olive pit particle layer (520/720) and the other infill layer (510/710; figs. 5,7).
	With regard to claim 14, Aumonier further discloses the rubber particles have a sieve size of between 14 and 30 (para 0032).
	With regard to claim 15, Aumonier further discloses the olive pit particles and the other infill material are intermixed (para 0012).
	With regard to claim 18, Aumonier, as modified, discloses the invention substantially as claimed however is silent regarding the infill has a height between about 2 mm and about 30 mm.
	Daluise further discloses the infill has a height between about 2 mm and about 30 mm (para 0029).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aumonier and have the infill height between about 2 mm and about 30 mm as taught by Daluise in order to support the pile fibers.
	With regard to claim 20, Aumonier discloses a method for preparing an artificial turf system (abstract) comprising: providing a turf backing (120), attaching a plurality of turf fibers (125) to the backing (fig. 1), and disposing infill (105) on the backing that is interspersed between the fibers and supporting the fibers in an upright position and that has a depth covering a portion of the fibers and exposing another portion of the fibers (fig. 1), wherein the infill is made entirely of olive pit particles (para 0009, 0026).
	Aumonier discloses the invention substantially as claimed however is silent regarding the system has a pile height between about 15 mm and about 70 mm.
	Daluise discloses an artificial turf system with pile fibers and olive infill comprising pile height between about 15 mm and about 70 mm (fig. 1; abstract; para 0029).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aumonier and have a pile height of 15mm to 70mm as taught by Daluise in order to create custom height field based on the desired characteristics of the artificial turf and the design conditions at hand.
	
Claims 5, 9, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aumonier et al. (2018/0080183) in view of Daluise et al. (2010/0055461) as applied to claim 1 above, and further in view of V’Londa (“Why Sand Infill for Artificial Grass is Better”).
With regard to claims 5, 9, and 19, Aumonier, as modified, discloses the invention substantially as claimed however fails to explicitly state the infill has a weight between about 1 kg per square meter and about 15 kg per square meter of olive pit particles.
V’Londa discloses artificial turf systems have an infill weight of a weight between about 1 kg per square meter and about 15 kg per square meter (pg. 3, “1-2 pounds infill per square foot” which converts to approximately 4.88-9.76 kg per square meter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Aumonier and have the infill has a weight between about 1 kg per square meter and about 15 kg per square meter as taught by V’Londa in order to adequately support the pile fibers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
5/19/2022